POPOVICH, Chief Judge,
dissenting.
We cannot adequately review a trial court’s decision to award attorney’s fees unless it is supported by clear documentary or testimonial evidence or by findings issued by the court. Cf. Guetzkow v. Guetzkow, 358 N.W.2d 719 (Minn.Ct.App.1984). In this case the documentary evidence is not clear, neither party ordered a transcript and there are no findings. I therefore respectfully dissent.
The majority bases its decision on documentary evidence of the parties’ needs and financial resources and on assumptions it makes based on this evidence.
The majority assumes Craig Stevens is no longer “working at” Autumn Valley Archery because child support is being withheld from income paid by an automobile dealership. It is just as reasonable to assume his business is still valuable but he is not deriving income from it at present because it is a seasonal business.
The majority chooses to ignore Kathleen Stevens’ sworn statement that Craig Stevens received $41,500 net from the personal injury suit because she only argues that Craig Stevens’ income exceeds hers. Her argument is inadequate since the legislature directed the trial court to “consider the financial resources of both parties.” Minn.Stat. § 578.14 (emphasis added). We should not, however, penalize her because of an inadequate argument when her sworn statement is in the record.
By making assumptions based on information in an admittedly partial record, the majority is in effect making findings of fact. The role of fact finding is properly reserved to the trial court. Our role is to review. The documentary evidence in this case is not clear. We cannot determine whether the trial court abused its discretion when it determined that Craig Stevens needed attorney’s fees to enable him to carry on or protest the proceeding.
In In the Marriage of Haynes, 343 N.W.2d 679, 683 (Minn.Ct.App.1984) we considered whether an award of attorney’s fees was a clear abuse of discretion. We noted the trial court’s explanation of the award and said that we would prefer a more detailed explanation but affirmed the award after recognizing that the trial court had “lived with this case since its inception.” Here, the trial court has not lived with the case since its inception, it did not offer an explanation for the award, and it did not make any findings which would indicate the rationale for the award. Therefore, I would remand for findings which would indicate the basis for the trial court’s award.